            Case 2:17-cv-00601-RSL Document 306 Filed 12/11/20 Page 1 of 2



1

2

3

4

5

6

7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE

9    KELLY BOLDING, MICHAEL MANFREDI,
     and SARAH WARD, individually and on behalf       No. 2:17-cv-00601-RSL
10   of a class of all others similarly situated,
                                                      ORDER GRANTING PLAINTIFFS'
11                        Plaintiffs,                 MOTION FOR LEAVE TO FILE
                                                      OVERLENGTH BRIEF IN
12         v.                                         OPPOSITION TO DEFENDANT’S
                                                      MOTION FOR SUMMARY
13   BANNER BANK, a Washington Corporation,           JUDGMENT

14                        Defendant.

15

16

17

18

19

20

21

22

23

24

25

26


      ORDER GRANTING PLAINTIFFS' MOTION FOR LEAVE TO FILE
      OVERLENGTH BRIEF IN OPPOSITION TO DEFENDANT’S      THE BLANKENSHIP LAW FIRM, PLLC
      MOTION FOR SUMMARY JUDGMENT                              1000 Second Avenue, Suite 3250
      (Cause No. 2:17-cv-00601-RSL)                              Seattle, Washington 98104
                                                                       (206) 343-2700
      Page i
            Case 2:17-cv-00601-RSL Document 306 Filed 12/11/20 Page 2 of 2



1           THIS MATTER came before the Court on Plaintiffs’ Motion for Leave to File

2    Overlength Brief in Opposition to Defendant’s Motion for Summary Judgment. The motion is

3    GRANTED. Defendant may file a reply memorandum of no more than 16 pages.

4

5
            Dated this 11th day of December, 2020.
6

7

8                                              Robert S. Lasnik
                                               United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      ORDER GRANTING PLAINTIFFS' MOTION FOR LEAVE TO FILE
      OVERLENGTH BRIEF IN OPPOSITION TO DEFENDANT’S      THE BLANKENSHIP LAW FIRM, PLLC
      MOTION FOR SUMMARY JUDGMENT                              1000 Second Avenue, Suite 3250
      (Cause No. 2:17-cv-00601-RSL)                              Seattle, Washington 98104
                                                                       (206) 343-2700
      Page 1
